DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has argued:  “Indeed, there are many configurations of connection points along the top side of the module which do not give rise to a maximum size and connection point distances which are all respective integer multiples of any arbitrary common fixed system value (irrespective of whether the respective integer multiples are the same multiple). By way of example, a module of maximum size 10 cm in the first system dimension and whose connection point is separated from the lateral side of the module by 7.2 cm does not enjoy any (arbitrary) common fixed system value which is a common factor of the values 10 cm (the maximum size), 7.2 cm (the distance between the connection point and one lateral side) and 2.8 cm (the distance between the connection point and the other lateral side), the common factor being within the claimed range of 10 mm to 200 cm, as recited by claim 1. It is hence clear from this one example that there exist many ways to configure connection points along the top side of a module which do not yield the geometry claimed in present claim 1.” With respect to this example, a portion of paragraph [0063] of the original specification is cited: “By way of example, the exhaust point/connector 40a of the first apparatus 12a (which may be a vacuum pumping apparatus) for exhausting process gas is connected to inlet point/connector 38b of the second apparatus 12b (which may be an abatement unit for abating the process gas) by a distance in the lateral dimension of 7x (or seven times the fixed system value). As a further example, the facilities line output 36c of the facilities module 100 is connected to the first facilities line input 34a of the first apparatus 12a by a distance in the lateral dimension of 14x, and to the second facilities line input 34b of the second apparatus 12b by a distance in the lateral dimension of 5x.” Based on this disclosure the limitation: “for each connection point, a distance between that connection point and each lateral side in the first system dimension is a respective second integer multiple of the common fixed system value;” can be interpreted wherein for one connection point, the second integer is a first value and for another connection point the second integer is a different second value that is not equal to the first value. It can also be interpreted as the second integer values being equal for each connection point. In the example cited above (i.e., 10 cm (the maximum size), 7.2 cm (the distance between the connection point and one lateral side) and 2.8 cm (the distance between the connection point and the other lateral side)):the maximum size: 10 (first integer) * 1 cm (common fixed system value) = 10 cm;distance between lateral size and 1st connection point: 7.2 (second integer) *1 cm (common fixed system value) = 7.2 cm;distance between lateral size and 2nd connection point: 2.8 (second integer) *1 cm (common fixed system value) = 2.8. As seen here, using a common fixed system value of 1, the first and second integers can be arbitrarily chosen to satisfy the examiner’s previous contention that these values can be assigned arbitrarily to satisfy the claim language. There appears to be no clear disclosure in the application that the 1st and 2nd integers must be different from each other since they could conceivably be the same. Furthermore, the 2nd integer could be different for each connection points distance to a lateral side. Using this logic, one of ordinary skill in the art could also assign other arbitrary values that conform to the requirements of this claim and previously cited in the final office action. The presence of contrary examples does not invalidate the other solutions that work within the framework of the cited limitations. There has been no clear attempt to explain how exactly the operational functionality of the module is impacted by the change in size.
Applicant also argues: “Similar to the reasoning in the preceding paragraph above, modification of Iwasaki to arrive at the presently claimed configuration would have clearly involved more than mere scaling, but rather would have required a specific (re-)configuration of one or more connection points to provide a ratio of specific distances such that there exists a common fixed system value that is a common factor of the claimed "maximum size" as well as both connection point distances recited by claim 1.” However, the arrangement of the connection points also allows for specific spacing between the connection points without any notable change in functionality of the module. Hence, rearrangement to move all the connection points to the top side of the module would still  be accomplished while maintaining the distances between the connection points and the lateral sides to be the cited respective second integer multiple of the common fixed system value. This type of rearrangement does not impact the functionality of the module in any discernable manner and the argument that these spacing of these connection points is to support modularization is not persuasive since rearranging these connection points is obvious in view of In re Japikse, absent any showing of unexpected results achieved by this rearrangement. Modularization is not an unexpected result since it does not impact the manner in which the vacuum pump operates and Iwasaki already discloses the modular nature of these modules. 
The cited reasoning that the instant application provides the additional functionality of modularization and/or standardization (see above) does not produce any unexpected change in performance in order to differentiate it from lwasaki’s system. Furthermore, as seen in lwasaki’s Figures 8A-8C, each pump module (the module depicted in Figure 7) has the same size and structure and no two adjacent modules are differently sized from each other. This indicates that the modules are definitely standard in size and therefore support standardization. Furthermore, they are designed as interconnectable modules and thereby support modularization. Hence, the applicants have not presented a persuasive argument with regards to how the instant application’s vacuum pump modules specific integer-based sizing is unique in terms of unexpected performance-based parameters. Hence, lwasaki’s modules may be changed in size since doing so would be obvious in view of In re Rose.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746